Citation Nr: 1138000	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  09-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to December 28, 2009, and to a disability evaluation in excess of 70 percent for the period thereafter.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for myasthenia gravis.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty service from July 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted the Veteran's claim of entitlement to service connection for PTSD and assigned a 50 percent disability evaluation, effective July 12, 2007.  This rating decision also denied the Veteran's claims for service connection.  

During the course of the appeal, in a May 2010 rating decision, the Veteran's PTSD disability evaluation was increased to 70 percent disabling, effective December 28, 2009.  The Veteran has continued his appeal for higher disability ratings.  See AB v. Brown, 6 Vet. App. 35 (1993).

In his June 2010 substantive appeal, the Veteran requested a hearing before the Board in Washington, D.C., and one was scheduled for September 2011.  As the Veteran did not appear for the hearing and did not offer an explanation as to why he failed to do so, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claims of entitlement to service connection.  So, regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


FINDING OF FACT

Throughout the rating periods on appeal, the Veteran's PTSD causes depression, irritability, anxiety, and impaired sleep, but his PTSD does not cause suicidal or homicidal ideation, obsessive rituals, impaired thought processes, delusions or hallucinations, disorientation, or neglect of personal appearance and hygiene.


CONCLUSION OF LAW

The criteria for an evaluation 70 percent, but no higher, for PTSD for the entire rating period since July 12, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in September 2007, March 2008, and November 2009, from the agency of original jurisdiction (AOJ) to the appellant.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection and an increased disability evaluation, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  

In addition, these letters from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decisions that are the basis of this appeal were decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claim.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in connection with his claim.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

Analysis

The Veteran's PTSD is presently evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 for the period prior to December 28, 2009 and as 70 percent disabling thereafter.  A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Code 9411.

For the next higher 70 percent evaluation to be warranted, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

Considering the evidence relating to the Veteran's service-connected PTSD under the relevant rating criteria, Diagnostic Code 9411, the Board finds that the Veteran's disability picture is most consistent with the current 70 percent disability evaluation for the entire rating period on appeal, but that an increased disability evaluation beyond 70 percent is not warranted for any part of the rating period on appeal.  In this regard, the objective clinical evidence of record does not show that the Veteran experiences obsessional rituals which interfere with routine activities, or that he has intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene.  The Veteran also does not have grossly impaired thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities associated with daily living (including maintaining personal hygiene); disorientation as to time or place; memory loss for names of close relatives, own occupation, or own name, as a result of his service-connected PTSD.  

Although the Board acknowledges that the Veteran reported some suicidal ideation without intent at his May 2008 and January 2010 VA examinations, he denied experiencing homicidal ideation at these VA examinations, and there was no objective evidence of such ideation or evidence of hallucinations or delusions either examination.  Likewise, at his May 2008 and January 2010 VA examinations, the Veteran reported complaints of nightmares and flashbacks, depressed mood, and hypervigilance, with irritability, decreased concentration, and anxiety.  In a January 2008 letter, the Veteran's treating social worker at the VA also stated that the Veteran reported these symptoms.  Nonetheless, at both examinations and upon treatment, the Veteran had good hygiene and was alert, cooperative, and correctly oriented in all spheres (to time, place, and person); he also had intact long-term memory, normal speech, and logical and goal-directed thought processes, despite an anxious and depressed mood.  According to the Veteran's VA treatment records, the Veteran has been depressed and hypervigilant, and experiences insomnia, but remains oriented and cooperative, with normal thought processes and no psychosis.  Similarly, there was no evidence of involuntary movements or psychomotor agitation.  More recently, at his January 2010 VA examination, the Veteran had normal psychomotor activity, speech, concentration, and thought processes, despite irritability, anxiety, and depression.  Moreover, treatment records throughout the rating period on appeal, including his hospitalization records, indicate that the Veteran retained good judgment and insight.  There was no evidence of hallucinations or delusions, panic attacks, suicidal or homicidal ideation, or obsessive behavior.  The Veteran had irritability and impaired sleep, but impulse control was good and his memory was only mildly impaired.   

Additionally, the Veteran had a Global Assessment of Functioning (GAF) score, as a result of the impact of his service-connected PTSD, of 40 according to his VA social worker in January 2008, 45 on examination in May 2008, and 40 upon VA examination in January 2010.  The January 2010 VA examiner noted that the Veteran had some limitations in social and occupational functioning due to his PTSD, but the VA examiner did not find that the Veteran had total occupational or social impairment, or deficiencies in judgment or thought processes.  The Board acknowledges that a GAF score is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  In this regard, the VA medical providers and examiners' clinical findings are nevertheless probative in making this important determination, as these findings more accurately portray the relevant, objective symptoms of the Veteran's service-connected PTSD.  See 38 C.F.R. §§ 4.2, 4.6.  So there is no justification for increasing the rating for the Veteran's PTSD on the basis of his GAF scores; as they are commensurate with his current rating.  See 38 C.F.R. § 4.7.

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  See Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected PTSD is adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD; the Veteran's currently assigned 70 percent disability evaluation adequately contemplates the Veteran's depression, anxiety, sleep and memory impairment, and difficulty in adapting to stressful circumstances.  Although the Veteran has been hospitalized during his appeal, the  evidence demonstrates that the Veteran sought hospitalization for nonservice-connected medical problems, and PTSD symptoms.  Likewise, the Board acknowledges that the Veteran is not currently employed, but notes that the January 2010 VA examination report states that the Veteran is unemployed due to multiple medical problems.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the evidence of record reveals manifestations consistent with a 70 percent evaluation for PTSD, but no higher, for the entire rating period on appeal.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

A 70 percent disability rating is granted for the entire rating period on appeal, for PTSD, subject to the laws and regulations governing the payment of VA compensation.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

In this regard, the Board notes that the Veteran has not yet been afforded VA examinations regarding his claims of entitlement to service connection for erectile dysfunction, sleep apnea, and myasthenia gravis, in order to determine whether these claimed disabilities are related to his military service, including his service-connected PTSD.  In this regard, the Board notes that the Veteran contends that, even absent an acute event or injury during service, his service resulted in his current erectile dysfunction, sleep apnea, and myasthenia gravis.  The Veteran also contends that he has had continuity of symptomatology in the years following active service.  The Board notes that the medical evidence is unclear whether the Veteran's disabilities are related causally or etiologically to active service, including his service-connected PTSD.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).   Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claims of entitlement to service connection.  Accordingly, the Board finds that the Veteran should be afforded appropriate VA examinations in order to determine nature and etiology of the Veteran's claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1.   The RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his erectile dysfunction, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his erectile dysfunction, if any, is related to his service in the military, to include his service-connected PTSD.  To assist in making this determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

2.   The RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his sleep apnea, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his sleep apnea, if any, is related to his service in the military, to include his service-connected PTSD.  To assist in making this determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

3.   The RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his myasthenia gravis, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his myasthenia gravis, if any, is related to his service in the military, to include his service-connected PTSD.  To assist in making this determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

4.  Following completion of the above, the RO should readjudicate the Veteran's claims with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the most recent supplemental statement of the case, including any evidence obtained as a result of this remand. 

 If the claims remain denied, the appellant and his representative should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


